Henry Haywood possessed of divers Slaves and other Estate by his Will inter al’ devised the Guard’nsp of his Children to his Wife and left five Slaves to work and maintain his Wife and Children besides the profits of the Estate he had left them and died without making any other Disposition of these five Slaves leaving Henry his eldest son who dying before his Mother devised the Slaves to the Defts. who after the Mother’s Death recovered them in an Action at Law and now a Bill is brought by the younger Children of the first Testator for a share of the Value of the said Slaves.